— Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (D’Amaro, J.), both rendered October 30, 1985, convicting him of rape in the first degree (six counts) and sodomy in the first degree (nine counts) under indictment No. 18/81, and sodomy in the first degree under indictment No. 81/81, upon jury verdicts, and imposing sentences.
*582Ordered that the judgments are affirmed.
The defendant’s contention that the prosecution failed to adduce legally sufficient evidence concerning the forcible compulsion element of the instant crimes is without merit. The record reveals that, despite her continued protests, the complainant was forcibly pulled into the vehicle occupied by her four male assailants, transported to the defendant’s apartment against her will, physically held down by the defendant and his accomplices during portions of the sexual attack, and repeatedly threatened with physical harm if she did not cooperate with her assailants. Moreover, the complainant’s verbal protestations, her attempts to kick at one of her attackers, and her attempt to escape through a window amply sufficed under the circumstances of this case to prove her earnest resistance (see, Penal Law § 130.00 [former (8)]; People v Russo, 118 AD2d 740, lv denied 67 NY2d 1056; People v Kranitz, 104 AD2d 956; People v Randall, 86 AD2d 918; People v Locke, 70 AD2d 686).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Eiber and Kunzeman, JJ., concur.